DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/30/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 10/30/2019 are accepted by the examiner.
Priority
 	The application is filed on 10/30/2019 and therefore the effective filing date of the  application is 10/30/2019. 

 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-3, 5, 7, 9-12, 14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreder (US 20200394651 A1, hereinafter, Kreder) in view of Wu  (US 20200005255 A1, hereinafter, Wu).
Regarding claim 1, Kreder discloses a computer-implemented method comprising steps of: obtaining one more messages communicated between two or more applications that are part of a message-based transaction architecture (Paragraphs 00210-0022, 0046: a message describing a proposed transaction); and 
 	for each given one of said messages: identifying a key identifier value of said given message (Paragraph 0076: key-based transaction); 
 	determining a message type of said given message from among a set of message types (Paragraphs 0049, 0197, 0226: adjust a value the off-chain asset data stored in its memory based on the payment transaction… The blockchain data 204 maintains information about a current state as well as how that current state was arrived at. The blockchain data 204 includes a plurality of blocks 702. The block 702(2) in the blockchain includes blockchain asset data and information about the block 702(1), which is the previous block in the blockchain); 
 	selecting, based on a predetermined mapping between the set of message types and a set of hash functions(Paragraphs 0027, 0049, 0328: off-chain asset data indicative of blockchain asset data that is transferred from a blockchain asset in the blockchain. The blockchain asset data may include a transaction identifier (ID) or transaction hash associated with the blockchain asset in the blockchain), 
 	the hash function that is mapped to the message type of said given message (Paragraph 0039: the unique identifier may be calculated (automatically) as a hash 
 	[storing the given message in one of a plurality of blockchains based at least in part on the selected hash function and the determined key identifier value]; 
 	wherein the steps are performed by at least one processing device comprising a processor coupled to a memory (Paragraph 0031: the secure payment terminal to initiate a download of blockchain asset data from a blockchain asset on the blockchain to the device, which may store the blockchain asset data as off-chain asset data in a secure memory.). 
	Kreder does not explicitly states but Wu from the same or similar fields of endeavor teaches to store the given message in one of a plurality of blockchains based at least in part on the selected hash function and the determined key identifier value (Wu, Paragraph 0036: selecting, from the transaction data of the transaction type, at least one data attribute that can represent the transaction feature, where for different transaction types, data attributes used to represent transaction features corresponding to the transaction types are also different, and the data attributes here include a hash value, a public key, a timestamp, transaction content, etc.)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the given message in one of a plurality of blockchains based at least in part on the selected hash function and the determined key identifier value as taught by Wu in the teachings of Kreder  in order to 
 	Regarding claim 2, the combination of Kreder  and Wu discloses the computer-implemented method of claim 1, wherein each of the messages stored in a given blockchain has the same message type (Kreder  Paragraph 0083: receive a response including an address of a blockchain asset within the blockchain that corresponds to the transaction ID and optionally other information (such as an asset type, an asset value, other data, or any combination thereof) if the one or more blockchain servers 202 locate the blockchain asset associated with the transaction ID in the blockchain). 
 	Regarding claim 3, the combination of Kreder  and Wu discloses the computer-implemented method of claim 1, wherein at least two of said messages have the same key identifier value and different message types such that the at least two messages are stored in different blockchains (Kreder  Paragraph 0027: a device may store off-chain asset data indicative of blockchain asset data that is transferred from a blockchain asset in the blockchain. The blockchain asset data may include a transaction identifier (ID) or transaction hash associated with the blockchain asset in the blockchain). 
  	Regarding claim 5, the combination of Kreder  and Wu discloses the computer-implemented method of claim 1, further comprising obtaining metadata information related to each of said one or more messages, wherein the metadata comprises at least one of: a sender application of said given message; a receiver application of said given message; and one or more processes corresponding to at least one of said sender application and said receiver application (Wu, abstract: The blockchain node verifies 
	Regarding claim 7, the combination of Kreder  and Wu discloses the computer-implemented method of claim 1, further comprising: obtaining a request to retrieve messages associated with a particular key identifier value; and retrieving messages stored in the plurality of blockchains corresponding to the particular key identifier value (Kreder  Paragraph 0145: the destination address in the message data to retrieve a particular record from the contact data 454. For example, if the message data is a payment transaction 120 that includes the destination address which matches an entry in the contact data 454). 
  	Regarding claim 9, the combination of Kreder  and Wu discloses the computer-implemented method of claim 1, wherein said message-based transaction architecture comprises a service-oriented architecture (Kreder  Paragraphs 0087, 0100, 0117: resource devices such as the communication interfaces 410 or the I/O devices 412, and to provide various services to applications or modules executing on the processors). 
	Regarding claim 10; Claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 11; Claim 11 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 12; Claim 12 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claim 7, and is therefore rejected under similar rationale.
 	Regarding claim 18; Claim 18 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 19 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 20; Claim 20 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 				Allowable Subject Matter 

6.	Claims 4, 6, 8, 13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carson  et al. (US 20190386817 A1) discloses A dynamic blockchain system includes: at least one complete asset node server, including a complete asset manager and a complete asset storage; a plurality of hash asset node servers, each including a hash asset manager and an asset blockchain and; a dynamic blockchain management server, including a blockchain manager, a 
Witherspoon (US 20190102163 A1) discloses method, and computer program for a blockchain-supported programmable information management and data distribution system for decentralized application development that integrates scalability power with functional decentralized application development environment and high data storage capacity.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498